Citation Nr: 1752547	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary sarcoidosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney disease.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for a lung condition, to include asthma.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney disease.

9.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ischemic heart disease.

10.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a lung condition, to include asthma.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2011 (pulmonary sarcoidosis) and January 2013 (hypertension, lung condition, ischemic heart disease, and kidney disease) decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2013, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are associated with the file.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the regional office denied service connection for pulmonary sarcoidosis.  That decision was not appealed and became final.

2.  The evidence submitted since March 2009 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for pulmonary sarcoidosis.

3.  In an October 2007 rating decision, the regional office denied service connection for hypertension.  That decision was not appealed and became final.

4.  Evidence added to the record since the final October 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

5.  The preponderance of the evidence shows that the Veteran's hypertension is not related to service or to an incident of service origin.

6.  In an October 2007 rating decision, the regional office denied service connection for a kidney disorder.  That decision was not appealed and became final.

7.  Evidence added to the record since the final October 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for kidney disease.

8.  The preponderance of the evidence shows that the Veteran's kidney disease is not related to service or to an incident of service origin.

9.  The preponderance of the evidence shows that the Veteran's ischemic heart disease is not related to service or to an incident of service origin.

10.  Throughout the appeal the Veteran has had no diagnosis of a lung disorder other than sarcoidosis.

11.  On April 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal of the issue of entitlement to service connection for prostate cancer.

12.  The Veteran's kidney disease did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

13.  The Veteran's ischemic heart disease did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

14.  The Veteran's claimed lung condition did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW


1.  The March 2009 rating decision that denied the Veteran's claim of entitlement to service connection for pulmonary sarcoidosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for pulmonary sarcoidosis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The October 2007 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The October 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a kidney disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

7.  New and material evidence has been received to reopen the claim of service connection for kidney disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  The criteria for establishing entitlement to service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for establishing entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

10.  The criteria for establishing entitlement to service connection for a claimed lung disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

11.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for prostate cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

12.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for kidney disease have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

13.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for ischemic heart disease have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

14.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a claimed lung condition have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis: New and Material Evidence to Reopen a Claim for Service Connection for Pulmonary Sarcoidosis

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for pulmonary sarcoidosis.  The RO previously denied that claim in multiple rating decisions, including on April 29, 1987, October 3, 2007, and, most recently, on March 18, 2009.  The claim was originally denied because the Veteran's service treatment records were silent for complaints or treatment of an upper respiratory infection and/or sarcoidosis.  The claim was most recently denied because the Veteran did not submit new and material evidence showing that his condition was incurred in service, or medical evidence regarding the cause of his sarcoidosis.  The March 2009 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the March 2009 denial, the relevant evidence of record included the Veteran's service treatment and personnel records, VA treatment records, a VA examination dated March 1989, and the Veteran's statements.  The Veteran's VA treatment records include a July 1986 report that he had a respiratory infection in 1972, "while in military."  His VA treatment records also include a report later in July 1986 that he has experienced dyspnea on exertion (DOE) for one year, dating back to using a spray paint without adequate respiratory protection; the VA clinician found that he most likely had sarcoidosis.  VA clinicians subsequently diagnosed the Veteran with sarcoidosis in September 1987, October 1987, and May 1994.  Among his statements prior to the March 2009 denial was a February 1996 report that he has "had breathing problems ever since discharge" from service, his July 2002 statement that "I have respiratory problems acquired in military service," and his statement in January 2009:

I had an adverse reaction in a gas chamber at Ft. Leonard Wood, MO.  I was in the military hospital there for four days, and had a profile that restricted me from running for the balance of my training.  I subsequently had sarcoidosis as a result of this exposure.  I have had lung and breathing problems ever since that time.

Since March 18, 2009, no new evidence has been added to the claims file that is material to the Veteran's claim for service connection for pulmonary sarcoidosis.  Specifically, a VA clinician found in August 2010 that "I am not sure you have an underlying pulmonary condition.  Your chest x-rays have been normal."  Additionally, a November 2011 VA examiner considered the results of pulmonary function testing (PFT) and concluded that the Veteran's claimed respiratory condition could not be related to sarcoid without resorting to mere speculation because no specific etiology of sarcoidosis has been identified, and the specific agents to which the Veteran claims exposure in service are unknown.  Furthermore, the Veteran's April 2013 RO hearing testimony that he began experiencing symptoms of sarcoidosis after exiting a gas chamber in basic training and has had those same lung symptoms ever since service (pp. 4-5, 7), and his October 2013 statement that he still has the same breathing problem that he had in service, are duplicative of his February 1996 and January 2009 statements.  Similarly, his April 2017 Board hearing testimony that he was diagnosed with a lung disorder in 1972 (p. 12) is duplicative of his July 1986 VA treatment record reporting a respiratory infection in 1972, and is therefore not new.

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2016).

Analysis: New and Material Evidence to Reopen a Claim for Service Connection for Hypertension

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for hypertension.  That claim was denied in a June 1996 rating decision because hypertension was not incurred in or aggravated by service.  The claim was most recently denied in an October 2007 rating decision because the Veteran had not submitted new and material evidence.  The October 2007 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the October 2007 denial, the relevant evidence of record included the Veteran's service treatment and personnel records, VA treatment records, a VA examination dated March 1989, and the Veteran's statements.  His statements include a February 1996 assertion that "I am currently on high BP [blood pressure] medication and have been since approx. 1975 at the VAMC, OKC, OK."  His VA treatment records include diagnoses of hypertension in July 1986 (listed as having started 5 years earlier, i.e., in 1981), August 1986, September 1986, October 1986, September 1987, March 1989 (listed as having started 8 years earlier, i.e., in 1981), May 1994 (listed as having started 15 years earlier, i.e., in 1979), and July 1994 (listed as having started 8 years earlier, i.e., in 1986).

Since October 2007, new evidence has been added to the claims file that is material to the Veteran's claim for service connection for hypertension.  Specifically, the Veteran stated in his February 2013 notice of disagreement that:

I was exposed to Agent Orange.  In basic training I went to the gas chamber and the NCOs [non-commissioned officers] dropped 2 capsules in the can and I got sick for 4 days.  I believe those capsules were Agent Orange.  I was exposed again when I was working in the mess hall.  We had some pallets of canned goods that had been in RVN [Vietnam] and [were] probably sprayed with Agent Orange.

Similarly, the Veteran testified at his April 2017 Travel Board hearing that "after they sprayed us in the gas chamber, they put some extra pills in there.  Those two extra pills [are] what made me sick because...it was a derivative of Agent Orange."  See transcript, pp. 6-7.  He further testified that his hypertension is related to those pills.  Id., p. 7.

Moreover, the Veteran testified in April 2017 that his hypertension was first diagnosed in 1974 or 1975; as he separated from service in August 1975, this testimony potentially indicates a diagnosis in service.  Id., p. 12.

As this evidence was not available at the time of the October 2007 denial, it is new.  As it regards a reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Entitlement to Service Connection for Hypertension

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hypertension to a degree of 10 percent within one year from the date of termination of service.  Specifically, the earliest documentation of hypertension is by VA in 1981, and the earliest date that a clinician associated with hypertension was 1979-when a VA clinician wrote in May 1994 that the Veteran had hypertension "x15 yrs."  Furthermore, clinicians did not diagnose hypertension in his July 1975 Report of Medical Examination at separation from service.  Based on the foregoing, the Board finds that the Veteran's medical treatment records describing the onset of his hypertension as no earlier than 1979 warrant greater probative weight than his February 1996 and April 2017 statements that his hypertension began or was first diagnosed in 1974 or 1975, because there is no diagnosis of hypertension during or within one year of separation from service.  That is, the credibility of the Veteran's assertion of the date of onset of hypertension is outweighed by the more credible contemporaneous medical evidence to the contrary.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Further, because it requires the interpretation of medical testing, hypertension is not a disease that is capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, the Board finds that the Veteran was not diagnosed with hypertension prior to 1979-more than 3 years after separation from service.

With respect to direct service connection, the Veteran has multiple diagnoses of hypertension, including those listed above and, more recently, by a VA clinician in February 2008.

However, the most probative evidence shows that the Veteran's hypertension did not begin in, or result from, his service.  Specifically, as discussed above, his service treatment records include no diagnosis or treatment of hypertension, clinicians did not diagnose hypertension in his July 1975 Report of Medical Examination at separation from service, and his hypertension was not diagnosed prior to 1979.  Further, no competent medical nexus opinion linking the Veteran's hypertension to service is of record.

With respect to the Veteran's contentions, the most probative evidence shows that he was not exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(i).  While the Veteran is competent to report that he was exposed to gas and capsules during basic training, and to pallets of canned goods throughout service, he is not competent to identify herbicide agents, including Agent Orange, by sight, touch, or any other of his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); see also 38 C.F.R. § 3.159(a)(2).  Consequently, exposure to an herbicide agent is not warranted on a non-presumptive basis because such exposure is not consistent with the facts of the case.

Further, exposure to a qualifying herbicide is not warranted on a presumptive basis. Specifically, the Veteran has not asserted, and the evidence does not show, that he did regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Likewise, the Veteran has not asserted, and the evidence does not show, that he either served in the Republic of Vietnam or operated in or near the Korean DMZ.  38 C.F.R. §§ 3.307(a)(6)(iii), (iv).

As the most probative evidence is against a finding of exposure to an herbicide agent in service, service connection for hypertension is not warranted on that basis.

Moreover, to the extent that the Veteran was exposed to any other chemical in service, he is not competent to etiologically associate his hypertension with such exposure.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Further, no competent medical evidence linking his hypertension to such exposure is of record.

Finally, the Board is cognizant of the Veteran's VA clinician's July 1994 statement linking his hypertension to sarcoidosis, and Nurse Pantoja's January 2016 statement that "hypertension....can be [a] complication[] arising from sarcoidosis."  However, as the Veteran is not in receipt of service connection for sarcoidosis, that theory is inapposite.

In sum, the Board finds that the most probative evidence fails to link the Veteran's hypertension to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: New and Material Evidence to Reopen a Claim for Service Connection for Kidney Disease

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for kidney disease.  That claim was denied in an October 2007 rating decision because kidney disease was not incurred in or aggravated by service, and the Veteran is not in receipt of a service-connected disability to which kidney disease could be service-connected on a secondary basis.  The October 2007 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the October 2007 denial, the relevant evidence of record included the Veteran's service treatment and personnel records, VA and private treatment records, and the Veteran's statements.  His statements include an April 2007 assertion that he had a kidney transplant secondary to his high blood pressure.  His VA treatment records include diagnoses of chronic renal insufficiency (CRI) in April 1994 and May 1994, and a June 2006 diagnosis of end-stage renal disease (ESRD) due to hypertension.  His private treatment records include Dr. Kerney's April 2000 diagnosis of "CRF [chronic renal failure] due to HTN [hypertension], sarcoidosis."

Since October 2007, new evidence has been added to the claims file that is material to the Veteran's claim for service connection for kidney disease.  Specifically, the Veteran stated in his November 2011 claim that his kidney disease is "due to Agent Orange."  Likewise, he stated in his February 2013 notice of disagreement that:

I was exposed to Agent Orange.  In basic training I went to the gas chamber and the NCOs [non-commissioned officers] dropped 2 capsules in the can and I got sick for 4 days.  I believe those capsules were Agent Orange.  I was exposed again when I was working in the mess hall.  We had some pallets of canned goods that had been in RVN [Vietnam] and [were] probably sprayed with Agent Orange.

Similarly, the Veteran testified at his April 2017 Travel Board hearing that "after they sprayed us in the gas chamber, they put some extra pills in there.  Those two extra pills [are] what made me sick because...it was a derivative of Agent Orange."  See transcript, pp. 6-7.  He further testified that his kidney disease is related to those pills.  Id., p. 7.

Moreover, the Veteran testified in April 2017 that "I started having [a] problem with my kidneys in the service.  They put me on profile five weeks after I come in service."  Id., p. 5.  He further testified that his current kidney disease symptoms began in service.  Id., p. 13.

As this evidence was not available at the time of the October 2007 denial, it is new.  As it regards a reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for kidney disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Entitlement to Service Connection for Kidney Disease

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease or nephritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested cardiovascular-renal disease or nephritis to a degree of 10 percent within one year from the date of termination of service.  No diagnosis of cardiovascular-renal disease or nephritis within one year of separation from service is of record, and cardiovascular-renal disease and nephritis are complex conditions that cannot be diagnosed by lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

With respect to direct service connection, the Veteran has multiple diagnoses of kidney disease, including those listed above.  More recently, VA clinicians diagnosed him with end stage renal disease (ESRD) in February 2008, transplant failure requiring nephrectomy in October 2008, and mild pelviectasis of the transplant kidney and cystic degeneration of the native kidneys in October 2008.

However, the most probative evidence shows that the Veteran's kidney disease did not begin in, or result from, his service.  Specifically, his service treatment records include no diagnosis or treatment of kidney disease, and clinicians did not diagnose kidney disease in his July 1975 Report of Medical Examination at separation from service.  The Board is cognizant that the Veteran testified in April 2017 that "I started having [a] problem with my kidneys in the service.  They put me on profile five weeks after I come in service."  Id., p. 5.  He further testified that his current kidney disease symptoms began in service.  Id., p. 13.  However, the credibility of that testimony is outweighed by the contemporaneous medical evidence to the contrary.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Further, because it requires the interpretation of medical testing, kidney disease is not a disease that is capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Thus, the Board finds that the Veteran was not diagnosed with kidney disease in service.  Further, no competent medical nexus opinion linking the Veteran's kidney disease to service is of record.

With respect to the Veteran's contentions, the most probative evidence shows that he was not exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(i).  While the Veteran is competent to report that he was exposed to gas and capsules during basic training, and to pallets of canned goods throughout service, he is not competent to identify herbicide agents, including Agent Orange, by sight, touch, or any other of his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.159(a)(2).  Consequently, exposure to an herbicide agent is not warranted on a non-presumptive basis because such exposure is not consistent with the facts of the case.

Further, exposure to a qualifying herbicide is not warranted on a presumptive basis. Specifically, the Veteran has not asserted, and the evidence does not show, that he did regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Likewise, the Veteran has not asserted, and the evidence does not show, that he either served in the Republic of Vietnam or operated in or near the Korean DMZ.  38 C.F.R. §§ 3.307(a)(6)(iii), (iv).

As the most probative evidence is against a finding of exposure to an herbicide agent in service, service connection for kidney disease is not warranted on that basis.

Moreover, to the extent that the Veteran was exposed to any other chemical in service, he is not competent to etiologically associate his kidney disease with such exposure.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Further, no competent medical evidence linking his kidney disease to such exposure is of record.

Finally, the Board is cognizant of the April 1994 VA clinician's opinion that the Veteran's chronic renal insufficiency (CRI) is secondary to hypertension; the May 1994 VA clinician's opinion that CRI "could be [secondary] to sarcoidosis or HTN or DM [diabetes mellitus];" Dr. Kerney's April 2000 diagnosis of "CRF due to HTN, sarcoidosis;" the June 2006 VA clinician's diagnosis of ESRD due to hypertension; the Veteran's April 2007 assertion that he had a kidney transplant secondary to his high blood pressure; and Nurse Pantoja's January 2016 statement that "kidney failure....can be [a] complication[] arising from sarcoidosis."  However, as the Veteran is not in receipt of service connection for any disability, those theories are inapposite.

In sum, the Board finds that the most probative evidence fails to link the Veteran's kidney disease to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for kidney disease is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Entitlement to Service Connection for Ischemic Heart Disease

The Veteran contends in his November 2011 claim that his ischemic heart disease is "due to Agent Orange."

Likewise, he stated in his February 2013 notice of disagreement that:

I was exposed to Agent Orange.  In basic training I went to the gas chamber and the NCOs [non-commissioned officers] dropped 2 capsules in the can and I got sick for 4 days.  I believe those capsules were Agent Orange.  I was exposed again when I was working in the mess hall.  We had some pallets of canned goods that had been in RVN [Vietnam] and [were] probably sprayed with Agent Orange.

Similarly, the Veteran testified at his April 2017 Travel Board hearing that "after they sprayed us in the gas chamber, they put some extra pills in there.  Those two extra pills [are] what made me sick because...it was a derivative of Agent Orange."  See transcript, pp. 6-7.  He further testified that his heart disease is related to those pills.  Id., p. 7.

The Veteran also testified in April 2017 that his heart disease was first diagnosed in the late 1970s.  Id., pp. 12-13.

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of service.  No diagnosis of cardiovascular-renal disease within one year of separation from service is of record, and cardiovascular-renal disease is a complex condition that cannot be diagnosed by lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

With respect to direct service connection, the Veteran has multiple diagnoses of heart disease, including VA clinicians' diagnoses of congestive heart failure (CHF) in February 1995 and February 2008, valvular heart disease and aortic stenosis in October 2008, dilated cardiomyopathy in October 2008, and coronary artery disease (CAD) in January 2012.

However, the most probative evidence shows that the Veteran's heart disease did not begin in, or result from, his service.  Specifically, his service treatment records include no diagnosis or treatment of heart disease, and clinicians did not diagnose heart disease in his July 1975 Report of Medical Examination at separation from service.  The Board is cognizant that the Veteran testified in April 2017 that his heart disease was first diagnosed in the late 1970s.  See transcript, pp. 12-13.  However, the credibility of that testimony is outweighed by the contemporaneous medical evidence to the contrary.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Further, because it requires the interpretation of medical testing, heart disease is not a disease that is capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Thus, the Board finds that the Veteran was not diagnosed with heart disease in service.  Further, no competent medical nexus opinion linking the Veteran's heart disease to service is of record.

With respect to the Veteran's contentions, the most probative evidence shows that he was not exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(i).  While the Veteran is competent to report that he was exposed to gas and capsules during basic training, and to pallets of canned goods throughout service, he is not competent to identify herbicide agents, including Agent Orange, by sight, touch, or any other of his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.159(a)(2).  Consequently, exposure to an herbicide agent is not warranted on a non-presumptive basis because such exposure is not consistent with the facts of the case.

Further, exposure to a qualifying herbicide is not warranted on a presumptive basis. Specifically, the Veteran has not asserted, and the evidence does not show, that he did regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Likewise, the Veteran has not asserted, and the evidence does not show, that he either served in the Republic of Vietnam or operated in or near the Korean DMZ.  38 C.F.R. §§ 3.307(a)(6)(iii), (iv).

As the most probative evidence is against a finding of exposure to an herbicide agent in service, service connection for heart disease is not warranted on that basis.

Moreover, to the extent that the Veteran was exposed to any other chemical in service, he is not competent to etiologically associate his heart disease with such exposure.  See 38 C.F.R. § 3.159(a)(2); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Further, no competent medical evidence linking his heart disease to such exposure is of record.

Finally, the Board is cognizant of the VA clinician's February 2008 finding that the Veteran's CHF exacerbation is secondary to uncontrolled hypertension, as well as Nurse Pantoja's January 2016 statement that "heart disease...can be [a] complication[] arising from sarcoidosis."  However, as the Veteran is not in receipt of service connection for any disability, those theories are inapposite.

In sum, the Board finds that the most probative evidence fails to link the Veteran's heart disease to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for heart disease is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Entitlement to Service Connection for a Lung Condition, to include Asthma

As an initial matter, the Board observes that the Veteran filed to reopen his claim for service connection for sarcoidosis in July 2010, and the RO initially denied reopening in a November 2011 rating decision.  The Board denied reopening in this decision.  As such, the scope of the Veteran's claim for a lung disorder to include asthma, which he filed in November 2011 and which the RO denied in a January 2013, is herein construed to exclude sarcoidosis.

The Veteran contends in his November 2011 claim that his lung condition is "due to Agent Orange."

Likewise, he stated in his February 2013 notice of disagreement that:

I was exposed to Agent Orange.  In basic training I went to the gas chamber and the NCOs [non-commissioned officers] dropped 2 capsules in the can and I got sick for 4 days.  I believe those capsules were Agent Orange.  I was exposed again when I was working in the mess hall.  We had some pallets of canned goods that had been in RVN [Vietnam] and [were] probably sprayed with Agent Orange.

Similarly, the Veteran testified at his April 2017 Travel Board hearing that "after they sprayed us in the gas chamber, they put some extra pills in there.  Those two extra pills [are] what made me sick because...it was a derivative of Agent Orange."  See transcript, pp. 6-7.  He further testified that his lung disease is related to those pills.  Id., p. 7.

In his October 2013 substantive appeal, the Veteran wrote that he still has the same breathing problem that he had in service.

The Veteran also testified in April 2017 that his lung disease was first diagnosed in the 1972, five weeks into service.  See transcript, p. 12.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Veteran has no lung disability other than sarcoidosis.  While a July 1986 VA treatment record shows that the Veteran reported having a respiratory infection in service, the record does not show that the infection persisted for decades through the July 2010 date of claim.  Further, although the Veteran reported in February 1995 that he had a chronic respiratory infection, no diagnosis of a respiratory disorder other than sarcoidosis is of record.

Moreover, a VA physician wrote in August 2010 that:

I have reviewed your request to review your military records and make a comment on being service connected for a pulmonary condition.  At this time...I am not sure you have an underlying pulmonary condition.  Your chest x-rays have been normal and you have never had pulmonary function testing.  You were placed on oxygen earlier this year for hypoxia (low oxygen) due to heart failure and fluid overload.  I would like to order you lung function studies to help us determine if you have an underlying pulmonary condition. 

Thereafter, the Veteran underwent lung function studies in his November 2011 VA examination.  Although the examiner checked a box indicating "Asthma" on page 3, his associated comments were entirely about sarcoidosis, he provided no rationale to support a diagnosis of asthma, and, later in the examination report, on page 7, under "Pulmonary conditions," he checked the box for "Sarcoidosis" but not for "Asthma" or any other pulmonary disorder.  Based on the foregoing, the Board finds that the "x" next to the word asthma was made in error, and does not represent a diagnosis thereof.  Moreover, the findings of the August 2010 VA physician and the November 2011 VA examiner outweigh the Veteran's own report of a lung disability because the former relied on objective medical testing-including chest x-rays and lung function tests-in reaching their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that the Veteran does not have a current diagnosis of a lung disability other than sarcoidosis.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed lung disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a lung disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to Service Connection for Prostate Cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, following the issuance of a rating decision on January 15, 2013, which denied service connection for prostate cancer, the Veteran indicated his disagreement with such on February 12, 2013.  However, on April 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for prostate cancer, and it is dismissed.

Entitlement to Compensation under the provisions of 38 U.S.C.A. § 1151 for Kidney Disease, Ischemic Heart Disease, and a Lung Condition

Pursuant to 38 U.S.C. § 1151, a Veteran may be compensated for a "qualifying additional disability" that was not the result of the Veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C. § 1151(a); 38 C.F.R § 3.361.  "To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the....medical or surgical treatment...upon which the claim is based to the Veteran's condition after such...treatment."  38 C.F.R § 3.361(b).  A "qualifying additional disability" is actually caused by VA care, treatment, or examination when the VA care, treatment or examination "resulted" in the additional disability.  38 C.F.R § 3.361(c)(1).  When an additional disability is caused by a Veteran's failure to properly follow medical instructions, such a disability will not be considered to have been caused by VA hospital care or medical treatment.  38 C.F.R § 3.361(c)(3).

A "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results either from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or from "an event" that is "not reasonably foreseeable."  38 U.S.C. § 1151(a); 38 C.F.R § 3.361(d)(1).  To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Alternatively, to establish that the proximate cause of a disability was an event that was not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the disability.  The event does not have to be "completely unforeseeable or unimaginable," but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R § 3.361(d)(1).

The Veteran contends in his March 2012 claim that the steroid medication provided by the VAMC in Oklahoma City caused his lung, hypertension, heart, and kidney disorders.  In November 2012, the Veteran asserted that "The medication was prednisone, a steroid treatment [prescribed from] July 1987 to Sept. 2009."  In April 2013, the Veteran stated that "After they did the steroids is when my heart started pulsing up, and they did open heart surgery."

Similarly, the Veteran testified at his April 2017 Travel Board hearing that "the VA system....overdosed me, and I forgot...the drug's name but they overdosed me, trying to cure me, and I got sick."  See transcript, p. 3.  He further testified that medication from VA in 1975 caused his hypertension and kidney disorders, and aggravated his lung and heart disorders.  Id., p. 4.  Notwithstanding his prior statement that the prescribed medication caused his kidney disorders, the Veteran testified that VA medication was prescribed for his kidney failure.  Id., p. 5.  Subsequently, the Veteran testified that his hypertension, lung, kidney, and heart disorders were either incurred or aggravated by his 1975 VA hospitalization, due to overdosing of medication for his hypertension.  Id., p. 6.

The Board finds that the Veteran's kidney disease, ischemic heart disease, and claimed lung condition were not actually caused by VA care, treatment, or examination.  38 C.F.R § 3.361(c)(1).  The Veteran's lay opinion that his lung, kidney, and heart disorders were either incurred or aggravated by his VA hospitalization and/or medication warrant no probative weight because those issues are medically complex, and the etiology thereof is beyond the scope of lay observation.  Therefore, the Veteran's opinion as to whether his VA treatment resulted in additional disability is not competent for VA purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (certain conditions are not capable of lay diagnosis); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Based on the foregoing, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for kidney disease, ischemic heart disease, and a claimed lung condition is not warranted because the Veteran's treatment, to include steroids, at the Oklahoma City, Oklahoma VAMC is not shown to have resulted in additional disability.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issues is denied.


ORDER

The claim for service connection for pulmonary sarcoidosis is not reopened, and the appeal is denied.

The service connection claim for hypertension is reopened.

Service connection for hypertension is denied.

The service connection claim for kidney disease is reopened.

Service connection for kidney disease is denied.

Service connection for ischemic heart disease is denied.

Service connection for a lung condition is denied.

The appeal of the issue of entitlement to service connection for prostate cancer is dismissed.

Compensation under the provisions of 38 U.S.C.A. § 1151 for kidney disease is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for ischemic heart disease is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a lung condition is denied.


REMAND

Remand is necessary to obtain a medical opinion on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension.

As discussed above, the Veteran in his March 2012 claim attributed his hypertension to the steroid medication provided by the VAMC in Oklahoma City.  In November 2012, the Veteran asserted that "The medication was prednisone, a steroid treatment [prescribed from] July 1987 to Sept. 2009."  He further testified at his April 2017 Travel Board hearing that medication prescribed by the VA in 1975 was an overdose, and caused his hypertension.  See transcript, pp. 3-4, 6.

The Veteran's VA treatment records include an August 1986 finding of "HTN-compounded by steroids."  Additionally, a VA clinician wrote in July 1994 that the Veteran was a "known hypertensive for 8 years with [diabetes mellitus] DM [secondary] to steroid use."  As these records are suggestive of a relationship between the Veteran's hypertension and steroid use, remand is warranted in order to obtain a medical opinion.

If additional disability is found upon examination, an examiner must provide an opinion as to whether it may be attributed to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hypertension that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

 2.  After associating any records obtained by way of the above development, and after undertaking any other development deemed appropriate, obtain an opinion from an appropriate clinician.  

First, identify any additional hypertension disability caused by steroids or other treatment provided at the VA Medical Center in Oklahoma City, Oklahoma, in 1975 and/or from July 1987 to September 2009, by comparing the Veteran's hypertension immediately before the beginning of such treatment to the Veteran's hypertension after such treatment.  All current residuals of the Veteran's hypertension should be considered.

Second, provide an opinion as to whether any additional hypertension and/or residuals thereof was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Third, provide an opinion as to whether any identified additional hypertension and/or residuals thereof was an event not reasonably foreseeable.  Specifically, the examiner is asked to state whether the additional disability was the type of risk that a reasonable health care provider would not have anticipated as a result of the treatment.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the reasons why an opinion would require speculation must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


